Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered November 29, 1984, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), robbery in the second degree, assault in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The trial court committed reversible error by submitting to the jury, over defense counsel’s objection, a verdict sheet which listed not only the crimes charged and the possible verdict thereon (see, CPL 310.20 [2]), but also one of the elements of each of those charges (see, People v Nimmons, 72 NY2d 830; People v Jackson, 148 AD2d 750; People v Testaverde, 143 AD2d 208).
In light of the foregoing disposition, the defendant’s remaining contentions need not be addressed. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.